Citation Nr: 1626001	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for compression fractures of the thoracic spine and degenerative changes of the lumbar spine ("back disability").  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This case has been before the Board several times, and its history has been summarized in previous Board decisions.  However, more recently, in February 2016, the Board denied entitlement to service connection for a heart condition and remanded the claim for an increased rating for the back disability for further development.  For the reasons discussed below, another remand is necessary prior to appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2016, the Board remanded this case for a VA examination in light of a December 2015 brief in support of the Veteran's claim that asserted that his back disability had increased in severity since the most recent VA examination.  Since the Board's remand, there is no indication that the Veteran has undergone such an examination or that an examination has been scheduled for him.  Therefore, the case must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims any new VA medical records, or other relevant medical records as may be reasonably identified by the Veteran.

2.  Afford the Veteran a VA examination with an appropriate examiner in order to determine the severity of his back disability.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  The Veteran's claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

In addition to providing range of motion measurements, the examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups and after repetition.  In addition, if the examiner observes objective evidence of pain during range of motion testing, he/she should specify at what point the pain begins and ends, and should provide an opinion as to the degree of loss of motion attributable to pain, if any.  

If the VA examiner concludes that an opinion regarding additional functional limitations due to pain, weakness, excess fatigability, and additional disability during flare-ups and/or supporting rationale for such opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative, to include whether the inability to provide an opinion is due to a need for further information or some other limitation.

3.  When the development requested has been completed, the issue of entitlement to a disability rating in excess of 10 percent for the service-connected back disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




